               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA                  jijonni if! Pi;|2:02
                                  SAVANNAH DIVISION



UNITED STATES OF AMERICA,


V.                                                      Case No.       CR419-107


RONALD E. WILLIAMS,
                     Defendant




        Joseph P. McCool, counsel of record for the United States

of   America    in    the       above-styled    case    has    moved   for   leave    of

absence.       The Court is mindful that personal and professional

obligations     require         the   absence    of    counsel   on    occasion.     The

Court, however, cannot accommodate its schedule to the thousands

of   attorneys       who    practice      within      the   Southern     District    of

Georgia.

      Counsel    may       be    absent   at    the    times   requested.    However,

nothing shall prevent the case from going forward; all discovery

shall    proceed,     status      conferences,        pretrial   conferences,      and

trial shall not be interrupted or delayed. It is the affirmative

obligation of counsel to provide a fitting substitute.



      SO ORDERED this /^^ay of October 2019.


                                          WILLIAM T. MOORE, JR.
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
